          Case 1:01-cv-01357-RCL Document 801 Filed 05/06/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JOHN DOE I, et al.,

                      Plaintiffs,

                 v.                                Case No. 01-cv-01357-RCL

 EXXON MOBIL CORPORATION, et al.,

                      Defendants.


                       JOINT REPORT CONSENTING TO UNSEALING
                             THE COURT’S OPINION IN FULL


       The Court on April 26, 2021, issued an order and accompanying opinion ruling on

Plaintiffs’ motion and Defendants’ cross-motion for sanctions. Dkt. 798; Dkt. 799. The Court

also ordered the parties to issue this joint report stating any objection to unsealing any portion of

the April 26 opinion. The parties have met and conferred on this issue. Neither party has any

objection to unsealing the opinion in full.



Signed:                                               Signed:

/s/ Justin Anderson                                   /s/ Kit A. Pierson
Theodore V. Wells, Jr. (Bar No. 468934)               Kit A. Pierson (Bar No. 398123)
twells@paulweiss.com                                  Agnieszka M. Fryszman (Bar No. 459208)
Jaren E. Janghorbani (admitted pro hac vice)          Robert W. Cobbs (Bar No. 1045579)
jjanghorbani@paulweiss.com                            COHEN MILSTEIN SELLERS & TOLL PLLC
PAUL, WEISS, RIFKIND, WHARTON &                       1100 New York Ave., N.W.
GARRISON LLP                                          Suite 500, East Tower
1285 Avenue of the Americas                           Washington, DC 20005
New York, NY 10019-6064                               Tel: (202) 408-4600
Telephone: (212) 373-3000                             Fax: (202) 408-4699
                                                      afryszman@cohenmilstein.com
                                                      kpierson@cohenmilstein.com
                                                      rwcobbs@cohenmilstein.com
        Case 1:01-cv-01357-RCL Document 801 Filed 05/06/21 Page 2 of 3




Justin Anderson (Bar No. 1030572)              Paul L. Hoffman (admitted pro hac vice)
janderson@paulweiss.com                        SCHONBRUN SEPLOW HARRIS & HOFFMAN
Mitchell Webber (Bar No. 1024005)              LLP
mwebber@paulweiss.com                          11543 W. Olympic Blvd
                                               Los Angeles, CA 90064
PAUL, WEISS, RIFKIND, WHARTON &                Tel: (310) 396-0731
GARRISON LLP                                   hoffpaul@aol.com
2001 K Street, N.W.
Washington, DC 20006-1047                      Terrence P. Collingsworth (Bar No. 471830)
Telephone: (202) 223-7300                      INTERNATIONAL RIGHTS ADVOCATES
                                               621 Maryland Ave., N.E.
                                               Washington, DC 20002
                                               Tel: (202) 255-2198


Attorneys for Defendants Exxon Mobil           Attorneys for Plaintiffs
Corporation and ExxonMobil Oil Indonesia
Inc.

Dated: May 6, 2021                             Dated: May 6, 2021




                                           2
          Case 1:01-cv-01357-RCL Document 801 Filed 05/06/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE


         I, Justin Anderson, hereby certify that on May 6, 2021, a true and accurate copy of the

foregoing Joint Report Consenting to Unsealing the Court’s Opinion in Full was electronically

filed through the Court’s ECF filing system, which sent notice to all counsel of record.



Dated:     May 6, 2021                                /s/ Justin Anderson
                                                      Justin Anderson
